DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – this is a CONTINUATION application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The preliminary amendment is ENTERED.

5.  Prior art references SON and HAAS (applied in this NFOA), were cited in the parent application.

6.  A new translation of SON is attached (includes the claims as well).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,952,095. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a communication device having receiving/transmitting circuitry configured to determine whether or not the received frame is transmitted from another terminal beloning to another network different from a network to which the communication device belongs based on BSS Color information included in the received frame, determine a reception power of the received frame from the another terminal beloning to the another network, transmit the transmission frame in response to determining the received frame is transmitted from the another terminal belonging to the another network and determining the reception power of the received frame transmitted from the another terminal belonging to the another network is equal to or lower than a threshold value used for receiving frames transmitted from the another terminal beloning to the another network and control transmission power of the transmission frame in accordance with the threshold value related to the received frame transmitted from the another terminal belonins to the another network. 
Current Application						Patent
A communication device, comprising: 
   receiving circuitry configured to receive a frame; 
   transmitting circuitry; and processing circuitry configured to: 
   determine whether or not the received frame is transmitted from another terminal belonins to another network different from a network to which the communication device belongs based on BSS Color information included in the received frame; 


Current Claim 3 >>



   determine a reception power of the received frame from the another terminal belonins to the another network; 
   transmit the transmission frame in response to determining the received frame is transmitted from the another terminal belonging to the another network and determining the reception power of the received frame transmitted from the another terminal belonging to the another network is equal to or lower than a threshold value used for receiving frames transmitted from the another terminal beloning to the another network; and 
    control transmission power of the transmission frame in accordance with the threshold value related to the received frame transmitted from the another terminal beloning to the another network
1. A communication device, comprising: 
   receiving circuitry configured to receive a frame; 
   transmitting circuitry; and 
   processing circuitry configured to: 
   determine whether or not the received frame is a signal transmitted from another terminal belonging to another network different from a network to which the communication device belongs on a basis of BSS Color information included in the received frame; 
   acquire length information related to the frame from the received frame; 
    decide a length of a transmission frame on a basis of the acquired length information; 
   determine a reception power of the signal transmitted from the other terminal belonging to the other network; 
   control transmission power of the transmission frame in accordance with the determined reception power such that: the transmission power of the transmission frame is decreased in a case in which the determined reception power is above a threshold value, or the transmission power of the transmission frame is increased in a case in which the determined reception power is below the threshold value; and 


     transmit the transmission frame in accordance with the controlled transmission power.


	The above analysis shows that claim 1 from the patent is same/similar to current claim 1 plus current claim 3, hence the Double Patent is warranted and a Terminal Disclaimer is requested.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. WO2016/028032 (Translation) as applied above, and further in view of  Haas US 2011/0003611.
As per claim 1, Son et al. (Translation of WO2016/028032 - See attachment cited in PTO-892 form) teaches a communication device, comprising: 
receiving circuitry configured to receive a frame AND transmitting circuitry (Abstract, figures and Description (pages 6-8) teach generic transmission/reception communications and hardware); and 
processing circuitry configured to: 
determine whether or not the received frame is transmitted from another terminal belonging to another network different from a network to which the communication device belongs based on BSS Color information included in the received frame (See Son’s claim 1 which teaches identifying the BSS of the received signal and determining if it is the same BSS/network as that of the receiver’s BSS/network)
Son’s Claim 1: As a wireless communication method of the terminal,
Receiving a radio signal of a specific channel;
Extracting BSS identifier information of the received wireless signal;
Extracting length information from the radio signal when the BSS identifier information of the radio signal is different from the BSS identifier information of the terminal, the length information indicating information related to a transmission completion time point of the radio signal; and
Adjusting a data transmission period of the terminal based on the extracted length information;     (See Page 47)

 
determine a reception power of the received frame from the another terminal belonging to the another network (Below teaches determining the reception power of the received frame from the other/another terminal that is from another network); 
First, the present invention provides a wireless communication method of a terminal, comprising: receiving a radio signal of a specific channel; Measuring signal strength of the received wireless signal; Determining whether the specific channel is occupied based on the measured signal strength and BSS identifier information of the wireless signal;   (PAGE 6)
As shown, when the terminals of the OBSS transmits O_REQ and O_RSP, the terminals MT and MR of the MYBSS may receive it. As described above, the terminal MT of the MYBSS determines whether to access a channel based on the received signal strengths of O_REQ and O_RSP, and transmits data MY_DATA. In addition, the terminal MR receiving the MY_DATA transmits a response message (MY_ACK) corresponding thereto. According to an embodiment of the present invention, the terminal MR may determine the transmission time of MY_ACK based on the received signal strengths of O_REQ and O_RSP. In this case, the terminal MR determines the transmission time of MY_ACK based on a result of comparing the received signal strengths of O_REQ and O_RSP with the above-described first CCA threshold (CCA-SD 1) and second CCA threshold (CCA-SD 2). Decide Here, the second CCA threshold value (CCA-SD 2) has a higher level than the first CCA threshold value (CCA-SD 1).     (PAGE 45)
transmit the transmission frame in response to determining the received frame is transmitted from the another terminal belonging to the another network (Son, see above/previous, teaches generic communications between first/second terminals); and 
As shown in FIG. 19, in the OBSS, the terminal OT may transmit data O_DATA to the terminal OR, and the terminal OR may transmit a response message O_ACK to the terminal OT in response to the received data O_DATA       (Page 33)
Son’s Claim 3:  
Claim 3, According to claim 1,
The length information is a wireless communication method indicating a transmission opportunity (TXOP) of the external terminal for transmitting the wireless signal.
determining the reception power of the received frame transmitted from the another terminal belonging to the another network is equal to or lower than a threshold value used for receiving frames transmitted from the another terminal belonging to the another network  (Son below teaches receiving data (from another device from another network (ie. as per BSS ID discussed previously) and also an RX Sensitivity that is the same/lower than the Clear Channel Assessment threshold.  See also the terminal determines that the channel is IDLE).    
Figs. 8 to 13 illustrate various embodiments of the CCA method according to the present invention. 8 to 13, the shaded areas represent radio signals received by the terminal but ignored, i.e., not protected. In other words, when a wireless signal corresponding to the shaded area is received, the terminal determines that the corresponding channel is idle. On the other hand, when a wireless signal corresponding to an area not shaded is received, the terminal determines that the corresponding channel is busy. At this time, the reception sensitivity (RX Sensitivity) may be set to the same or lower level than the CCA-SD threshold according to the performance and settings of the terminal. In addition, the CCA-ED threshold may be set to a level higher than the CCA-SD threshold. The individual process described in FIG. 5 may be performed based on the result of determining whether the channel is occupied in each embodiment described later.     (Page 21)
Pertinent passages as well, from Son:
Claim 8: According to claim 1,
Measuring signal strength of the wireless signal; And
Determining whether the specific channel is occupied based on the measured signal strength and the extracted BSS identifier information;
The data transmission period is adjusted when the specific channel is determined to be idle and the terminal accesses the specific channel.
Claim 9: The method of claim 8,
The determining may be performed based on a clear channel assessment (CCA) for the specific channel, and the CCA threshold value used for the CCA is determined by whether the BSS identifier information of the radio signal is the same as the BSS identifier information of the terminal. Wireless communication method set according to different levels.
Next, the present invention provides a wireless communication method of a terminal, comprising: receiving a first backoff counter and a second backoff counter for a backoff procedure of the terminal; Receiving a radio signal having BSS identifier information different from that of the terminal; Performing a backoff procedure based on the received signal strength of the wireless signal, wherein the backoff procedure is performed when the received signal strength of the wireless signal is lower than a first clear channel assessment (CCA) threshold value for a legacy terminal. Consume one backoff counter and consume the second backoff counter when the received signal strength of the radio signal is above the first CCA threshold and below the second CCA threshold; If at least one of the first backoff counter and the second backoff counter has expired, transmitting data; 
According to an embodiment of the present invention, the first backoff counter and the second backoff counter are allocated in different random ranges.
Next, the present invention provides a wireless communication method of a terminal, comprising: receiving a request message (another BSS request message) having different BSS identifier information from the terminal; Receiving a response message (another BSS response message) corresponding to the other BSS request message; Determining whether the terminal accesses a channel based on the received signal strength of the other BSS request message and the received signal strength of the other BSS response message; It provides a wireless communication method comprising a.
According to an embodiment of the present invention, when the received signal strength of the other BSS response message is lower than the first CCA threshold and the received signal strength of the other BSS request message is lower than the second CCA threshold, the channel of the terminal. Access is allowed, but the second CCA threshold is set at a level higher than the first CCA threshold.       (Above from pages 9-10)
But is silent on 
control transmission power of the transmission frame (from this terminal) in accordance with the threshold value related to the received frame transmitted from the another terminal (other terminal) belonging to the another network.  (EXAMINER’s NOTE: for clarity, there are two terminals, T#1 and T#2, so T#1 bases it’s transmission power on the power of the data/frame received from T#2 (the “another terminal”)
	At least Haas (2011/0003611 – See PTO-892) teaches a mobile can base its transmit power (for data) based on the RSSI (received power/strength of data from another terminal – NOTE that a “terminal” can be either another STA or a BTS per Son, see previous):
  [0054] In both FIGS. 4a and 4b it is assumed that the mobile stations or mobile transceivers M1 and M2 both have been assigned the same frequency resources. As can be seen in the figs., M1 is served by B2, whereas M2 shall be served by B1. As M1 is located in the cell-edge area, it interferes with B1 thus preventing the transmission between M2 and D1 from taking place as indicated in FIG. 4a. As indicated in FIG. 4b, M1 is capable of receiving the RSSI from B1, which indicates the power level received by B1 on this frequency resource. Based on this information, the embodiment of the transceiver apparatus 100 M1 reduces its transmit power such that the uplink transmission from M2 can still happen. In other words, M1 adjusts its transmission power based on the RSSI received as information signal from B1, i.e. the vulnerable base station.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Son, such that the communication device includes a transmission power control unit configured to control transmission power of the transmission frame (from this terminal) in accordance with the determined reception power of the signal transmitted from the other terminal belonging to the other network, to provide power control to reduce interference to vulnerable devices/stations during communications.
	

As per claim 2, the combo teaches claim 1, wherein the threshold value is overlapping BSS packet detection (OBSS-PD) – Son teaches an overlapping/overlapped BSS environment supporting CSMA (Figure 5).  CSMA understands packet detection (on the medium), hence overlapping users (ie. packets are sent AND other users can sense these transmissions which allows for CSMA to avoid collisions in the overlapped/overlapping (BSS) environment).  Thusly, one skilled sees that the “threshold value” can be inherently interpreted as if there is a collision that will or can occur – the user then backs-off and waits):
In addition, the present invention has an object of increasing the transmission opportunity and transmission rate of data by providing an efficient spatial reuse 
method in the overlapped BSS environment.   (page 6)

According to an embodiment of the present invention, it is possible to efficiently determine whether the wireless signal received in the overlapped BSS environment is the WLAN signal of the same BSS, and based on this, it is possible to determine whether to adaptively use the corresponding channel. (page 13)

Figure 7 illustrates an example of an overlapping BSS (OBSS) environment. In FIG. 7, in BSS-1 operated by AP-1, station 1 (STA-1) and station 2 (STA-2) are associated with AP-1. In BSS-2 operated by AP-2, FIG. Station 3 (STA-3) and Station 4 (STA-4) are associated with AP-2. In the overlapped BSS environment of FIG. 7, at least a part of communication coverage of BSS-1 and BSS-2 overlaps.  (page 20)

Figure 5 is a diagram illustrating a carrier sense multiple access (CSMA) / collision avoidance (CA) method used in wireless LAN communication.  (page 14)

	









As per claim 3, the combo teaches to claim 1, wherein the processing circuitry: 
acquires length information related from the received frame  (Son’s Claim 1 teaches extracting length information of the received wireless signal – NOTE that the claim does not stipulate if its a “length of time” or a “length of bits”, Son teaches both, see below*): and 
Claim 1: As a wireless communication method of the terminal,
Receiving a radio signal of a specific channel;
Extracting BSS identifier information of the received wireless signal;
Extracting length information from the radio signal when the BSS identifier information of the radio signal is different from the BSS identifier information of the terminal, the length information indicating information related to a transmission completion time point of the radio signal; and
Adjusting a data transmission period of the terminal based on the extracted length information;        (See Page 47)

AND decides a length of the transmission frame based on the acquired length information  (Son’s Claim 2 teaches the extracted length information indicates the duration/length of the frame).  
Claim 2:  According to claim 1,
Wherein the length information indicates information of a duration field of the radio signal frame.        (See Page 47)

See also CLAIM 5  --  the data transmission period is adjusted to end before the completion time of the radio signal according to the extracted length information.    

*Note that Son teaches the “length” can be either a TIME or a Number of Bits/Bytes
According to an embodiment of the present invention, LEN-1 represents length information of a corresponding frame. In this case, the length information of the frame may be expressed as time information required to transmit the frame, or may be expressed as data size (byte number) information or the like that may be inferred from the time required for the transmission in combination with other information. have. On the other hand, LEN-2 may indicate length information until the transmission of the frame and the frames associated with it are completed. Here, the associated frames include subsequent frames of the corresponding frame. According to another embodiment of the present invention, the LEN-2 may indicate length information until transmission of the corresponding frame and the frames associated with it is completed until the next contention window section is activated. Here, the associated frames include not only a subsequent frame of the corresponding frame but also an acknowledgment (ACK) frame corresponding to each transmitted frame. As such, the length information indicated by LEN-2 is referred to as "total transmission length information" in the embodiment of the present invention. According to an embodiment, the LEN-2 may indicate information of a duration field of a corresponding frame, or may indicate length information of a transmission opportunity (TXOP) guaranteed to a terminal transmitting the corresponding frame. Finally, LEN-3 indicates any length defined by the MAC.      (See Page 35)




As per claim 8, the combo teaches claim 1, wherein the processing circuitry decides a transmission timing of a second transmission frame transmitted following the transmission frame based on information related to a frame sequence of the received frame (Son teaches a FRAME STRUCTURE (ie. sequence) that can be used to identify either a legacy or non-legacy device.  Knowing that each inherently has a different transmission time/timing (ie. preamble/frame structure), the frame structure/sequence can be used to decide a transmission timing (ie. since the frame structures are different between legacy and non-legacy, there will inherently be different “timings” between the two since they have a different number of bits/bytes in their framing structures/sequences).
Fig. 14 illustrates a frame structure of a WLAN signal according to an embodiment of the present invention. Referring to FIG. 14, a WLAN signal according to an embodiment of the present invention may include a legacy preamble 710 and a non-legacy terminal (eg, 802.11ax terminal) for a legacy terminal (eg, a terminal such as 802.11a / g). And may comprise a non-legacy preamble 720. First, the legacy preamble 710 may include legacy WLAN information decodable by the legacy terminal, such as L-STF, L-LTF, L-SIG field. Next, the non-legacy preamble 720 may include non-legacy wireless LAN information that can be decoded only in the non-legacy terminal, and the non-legacy wireless LAN information may not be decoded in the legacy terminal. Meanwhile, according to an embodiment, the legacy preamble 710 may include at least some non-legacy wireless LAN information that can be decoded by the non-legacy terminal. In addition, the non-legacy preamble 720 may include information in which at least one field of the legacy preamble 710, such as part or all of the L-SIG field, is repeated.   (PAGES 28-29)
Thusly, one skilled sees that the frame structure/sequence information would be used to determine a transmission timing for either a legacy or non-legacy terminal.
First, FIG. 20 illustrates a frame structure of a non-legacy wireless LAN signal according to an embodiment of the present invention. Referring to FIG. 20, a non-legacy wireless LAN signal includes a preamble 910, an L-SIG field 920 for a legacy terminal (eg, 802.11a / g, etc.), and a non-legacy terminal (eg, 802.11ax).   (PAGE 35)
According to the embodiment of FIG. 23, the terminal OT of the OBSS continuously transmits a plurality of data O_DATA-1, O_DATA-2, and O_DATA-3 during the TXOP period OT_TXOP allocated to the corresponding terminal. In the case of a Quality of Service (QoS) terminal transmitting video data, voice data, and the like, a plurality of data including at least one subsequence frame may be continuously transmitted during a TXOP period allocated to the terminal. In addition, the terminal OR receiving a plurality of data from the terminal OT transmits response messages O_ACK-1, O_ACK-2, and O_ACK-3 corresponding to each received frame*. The transmission of the plurality of data and corresponding response messages is completed within the TXOP period OT_TXOP allocated to the terminal OT.    (PAGES 37-38)
According to an embodiment, the LEN-2 may indicate information of a duration field of a corresponding frame, or may indicate length information of a transmission opportunity (TXOP) guaranteed to a terminal transmitting the corresponding frame. Finally, LEN-3 indicates any length defined by the MAC.  (Page 35)
On the other hand, the information indicated by LEN-1 and LEN-2 is not limited to the above, and can be modified in other ways. That is, in an embodiment of the present invention, at least one of LEN-1 and LEN-2 may represent the entire transmission length information. If LEN-1 represents length information (eg, total transmission length information) exceeding the length of the frame, the frame may further include L-SIG Length Extend (LLE) information indicating this. Similarly, if LEN-2 indicates length information (eg, total transmission length information) exceeding the length of the frame, the frame may further include HEW-SIG Length Extend (HLE) information indicating this.  (Pages 35-36)
Further note:
According to the embodiment of FIG. 23, the terminal OT of the OBSS continuously transmits a plurality of data O_DATA-1, O_DATA-2, and O_DATA-3 during the TXOP period OT_TXOP allocated to the corresponding terminal. In the case of a Quality of Service (QoS) terminal transmitting video data, voice data, and the like, a plurality of data including at least one subsequence frame may be continuously transmitted during a TXOP period allocated to the terminal. In addition, the terminal OR receiving a plurality of data from the terminal OT transmits response messages O_ACK-1, O_ACK-2, and O_ACK-3 corresponding to each received frame*. The transmission of the plurality of data and corresponding response messages is completed within the TXOP period OT_TXOP allocated to the terminal OT.  (Pages 37-38)
	*The examiner interprets that the ACK can come from any other device, to include another user’s terminal, a BTS/AP, server, etc..



As per claim 11, this claim is rejected in its entirety as based on the rejection of claim 1.  Son further teaches a communication method by a communication device including a transceiver and a processor that comprises the method steps that perform the method (See Abstract, claims and figures showing generic communications between devices that inherently use hardware/software and a communications method).

 


As per claim 12, this claim is rejected in its entirety as based on the rejection of claim 1.  Son further teaches a non-transitory computer readable program product containing a program that causes a processor to perform the method stops (See Abstract, claims and figures showing generic communications between devices that inherently use hardware and software programs/pseudocode to perform the communications method).



Allowable Subject Matter
Claims 4-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not found in at least the prior art of record, either alone or in combination.
Claim 4:  wherein the processing circuitry acquires the length information based on information related to a data rate and information related to a frame length included in the received frame.  

Claim 5:  wherein the processing circuitry decides the length of the transmission frame so that transmission of the transmission frame is completed at least before reception of the received frame is completed.  

Claim 6:  wherein the processing circuitry decides the length of the transmission frame based on information related to a channel use period included in the received frame or information related to a frame sequence of the transmission frame.  

Claim 7:  wherein the information related to the frame sequence of the transmission frame is information related to an acknowledgment received from an access point after transmission of the transmission frame is completed.  

Claim 9: wherein the information related to the frame sequence of the received frame is information related to an acknowledgment received from an access point by the another terminal after transmission of a transmission frame transmitted by the another terminal is completed.  

Claim 10:  wherein the processing circuitry controls the transmitting circuitry to transmit a transmission frame which is transmitted following the transmission frame at least after the another terminal receives an acknowledgment from the access point.  

As noted above, all these claims require at least one intervening claim for allowability/novelty.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414